Citation Nr: 1451772	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-38 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran and his spouse testified before the undersigned at a September 2011 hearing.  A transcript has been associated with the file.

Most recently, in November 2011, the Board remanded the issue on appeal for further development.  The RO issued a supplemental statement of the case in September 2012 and the appeal is once again before the Board.

The Board notes that additional evidence has been associated with the claims file following the issuance of the September 2012 Supplemental Statement of the Case.  However, in an October 2014 Appellate Brief Presentation the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such evidence.

The Veteran did not file a formal claim for a TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of the Veteran's statements, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for his right ear.  At his August 2009 VA examination the Veteran reported that he has difficulty with communication.  The Veteran reported at his most recent January 2012 VA examination that he has difficulty understanding speech when background noise is present.  He reported that he may lose his job due to his inability to understand co-workers when they are speaking across the room.  He additionally reported either not hearing or misunderstanding instructions.  The Veteran's right ear disability has been rated under DC 6100, as hearing impairment is the only disability that has resulted from his right ear disability.  The Veteran alleges that a compensable rating is warranted for his service-connected right ear disability.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85 (2014).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) (2014).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

If, as in the instant case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities. 38 C.F.R. §§ 3.383, 4.85(f) (2014).  Additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, however, because, as discussed below, the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater.  38 C.F.R. § 3.383 (2014).

The Veteran contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes functional impairment to the extent that he has confusion in areas of competing noise and this causes him difficultly communicating.
 
The Veteran underwent a VA audiological examination in August 2009. The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
40
50

His puretone average for the right ear was recorded as 34 dB.  Speech recognition was 100 percent.

Applying the findings of the August VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for right ear hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 34 db, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

Since his left ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent an additional VA audiological examination in January 2012.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
40
45

His puretone average for the right ear was recorded as 30 dB. Speech recognition was 100 percent.

Applying the findings of the January 2012 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for right ear hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 30 db, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

Since his left ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation currently-assigned for his right ear hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Throughout the period on appeal, the manifestations of the service-connected right ear hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected right ear hearing loss disability warranted a compensable rating during the period on appeal. As the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The August 2009 VA examiner noted that the Veteran has greatest difficulty communicating.  The January 2012 VA examination noted the Veteran's difficulty understanding speech with the presence of background noise. 
The Board finds these comments are sufficient to comply with the applicable VA policies. Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements and testimony from the Veteran attesting to the impact of his hearing loss.  The Board has additionally considered the statements of his previous supervisor, co-worker, and his wife.  The Board finds that the functional effects of the Veteran's right ear hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected right ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the period on appeal.  Additionally, although the Veteran has reported recurring pain in his right ear, he was been appropriately rated for the resulting hearing loss under DC 6100.  In additional to hearing loss, no other ear disability has been diagnosed.  See August 2009 and January 2012 VA examinations.  He is separately service-connected for tinnitus, an issue not currently on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for right ear hearing loss. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in March 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Additionally, an inquiry was made to the Social Security Administration (SSA) regarding potential records.  The VA was notified that there are no SSA records available.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Discussion of the Veteran's September 2011 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  Indeed, as noted above, the Board remanded the Veteran's claim in November 2011 for further development.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran was afforded examinations for his right ear hearing loss in August 2009 and January 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right ear hearing loss since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in November 2011.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the November 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable rating for right ear hearing loss is denied.


REMAND

As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran reported in an October 2012 statement that his right ear hearing loss was a contributing factor in his termination from his employment.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  It is unclear from the record whether the Veteran is currently unemployed.  The Board finds that VCAA notice and a VA examination should be provided. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU. If these records are unavailable, document this in the claims file.

3.  The Veteran should be afforded a VA examination with opinion to determine whether he is at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal (entitlement to a TDIU) with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if needed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


